Citation Nr: 1224612	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-30 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a herniated cervical spine disc.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January to March 1991 with additional active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by which the RO, in pertinent part, denied the Veteran's claim of entitlement to service connection for a herniated cervical spine disc.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of entitlement to service connection for a herniated cervical spine disc, so that the Veteran is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).

Here, the Veteran underwent a cervical spine discectomy in approximately July 1991, a few months after the conclusion of her active duty service.  The service treatment records reflect complaints regarding the back as well as heavy lifting associated with her duties.  They do not specifically refer to the neck.  The Veteran asserts, however, that her cervical spine problems had their origin during her period of active duty service due to heavy lifting, climbing steps while carrying heavy loads, riding over rough terrain, etc.  Due to the nature of her service and the cervical disc disorder that was treated shortly after the conclusion of her service, a VA examination is required in order to determine the etiology of the Veteran's cervical spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that that a VA examination is required when the evidence indicates that there may be a nexus between the current disability or symptoms and the veteran's service); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The examination instructions are contained in the first paragraph below.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA orthopedic examination for a diagnosis of all disabilities associated with the Veteran's cervical spine.  Prior to rendering the requested opinion, the examiner must review all pertinent documents in the claims file and elicit a thorough history from the Veteran.  All necessary diagnostic tests must be accomplished.
Regarding each cervical spine disability identified, the examiner must opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that the disability had its onset in service or is otherwise related to service.  

The examination report must indicate whether the requested review of the claims file took place, and the examiner must provide a full rationale for all opinions and conclusions.  

2.  After the development requested above has been completed to the extent possible, the record should be reviewed and the claim readjudicated.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


